— Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the conditions contained in the order stricken out. There is no authority for the allowances made. (Civ. Prac. Act, §§ 1547, 1547-a; Emigrant Industrial Sav. Bank v. Feldblum Realty Corp., 238 App. Div. 231.) The receiver’s only claim under the statute is against the party who moved for the appointment of the receiver. He has no claim against these defendants. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.